Civilian pay; wage hoard employees; vessel employees.— Plaintiffs seek, inter alia, to recover wages based upon a wage reduction put into effect in 1964 by the Military Sea Transportation Service, affecting licensed deck officers serving aboard MSTS vessels. Plaintiffs have moved to dismiss the petition without prejudice; defendant has moved to dismiss with prejudice asserting that the issues presented are comparable to those decided by the court in Amell v. United States, 182 Ct. Cl. 604, 390 F. 2d 880 (1968), cert. denied, 393 U.S. 852, wherein claims by similarly situated claimants were dismissed. Upon consideration of the motions, without oral argument, it appearing that no further responses or replies have been filed by the parties and that the times for so filing under the Eules of the court have expired, the court on July 2,1970, denied plaintiffs’ motion, granted defendant’s motion, and dismissed the petition with prejudice.